Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective the 25th day of March, 2010 (the “Effective Date”) by and between James R. Sankovitz, a resident of the State of Minnesota (“Employee”), and Northern Oil and Gas, Inc., a Nevada corporation having its principal office at 315 Manitoba Avenue, Suite 200, Wayzata, Minnesota (the “Company”). WHEREAS, the Company is an oil and gas exploration and production company headquartered in Wayzata, Minnesota, focused on drilling exploratory and developmental wells in the Rocky Mountain regions of the United States; WHEREAS,the Company and Employee previously entered into that certain Employment Agreement effective March 11, 2008, that certain Amended and Restated Employment Agreement effective September 22, 2008, and that certain Second Amended and Restated Employment Agreement effective January 30, 2009, and desire to enter into a new Employment Agreement superseding all previous employment agreements and any amendments thereto; and WHEREAS,the Company desires to continue to employ Employee, and Employee desires to accept such continued employment, pursuant to the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties agree as follows: 1.Employment. 1.1Term.Effective as of the Effective Date, the Company hereby employs Employee, and Employee hereby accepts such employment, on the terms and conditions set forth herein, for the period commencing on the Effective Date for three (3) years, unless sooner terminated pursuant hereto. Unless otherwise terminated by either party no less than thirty (30) days before the end of a calendar year, at the end of each calendar year, the Term shall be extended for one additional year into the future thereby allowing for a continuing three (3) year term.The initial three (3) year term and any extension of such term are herein referred to as the “Term.” 1.2Services.The Company hereby agrees to employ Employee in the role of the Company’s Chief Operating Officer and General Counsel, and Employee hereby accepts such employment with the Company on the terms and conditions set forth herein.Employee shall perform all activities and services as the Company’s Chief Operating Officer and General Counsel, which shall include duties and responsibilities as the Company’s Chief Executive Officer and/or President may from time-to-time reasonably prescribe consistent with the duties and responsibilities of the Chief Operating Officer and General Counsel of the Company (the “Services”).Employee shall use his best efforts to make himself available to render such Services to the best of his abilities.The Services shall be performed in a good professional and workmanlike manner by Employee, to the Company’s reasonable satisfaction, which shall include duties and responsibilities as the Company’s Chief Executive Officer and/or President may from time-to-time reasonably prescribe.Employee shall have the authority to bind the Company to any contract, agreement or other arrangement, whether oral or written, or make any representation or deliver any instructions on behalf of the Company.Employee shall be considered an executive officer for purposes of Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). 1.3The Company acknowledges that Employee is a licensed attorney and agrees that, no provision of this Agreement or the Company’s policies shall preclude Employee from acting as an attorney and/or providing legal advice to any other person or entity, serving on the board of directors or governing board of one or more entities or serving as a business consultant or advisor for any other business ventures; provided, however, that such activities may not unreasonably interfere with Employee’s performance of his services in his role as the Company’s Chief Operating Officer and General Counsel and provided further, however, that such activities do not violate the rules of professional conduct applicable to Employee as a licensed attorney or any of the Company’s written policies applicable to Employee.Any and all legal advice of any nature provided to the 1 Company and any officer, director, agent or representative of the Company relating in any way to the Company shall be provided in Employee’s role as the Company’s General Counsel, and shall not in any way be construed as constituting legal advice provided in any other capacity. 2.At-Will Relationship.Employee’s employment with the Company shall be entirely “at-will,” meaning that either Employee or the Company may terminate such employment relationship by terminating this Agreement in writing delivered to the other party at any time for any reason or for no reason at all, subject to the provisions of this Agreement. 3.Compensation.In consideration for Employee entering into this Agreement with the Company and performing the Services required hereunder during the term of this Agreement: 3.1Annual Salary.The Company shall pay Employee an annual base salary in an amount to be determined by the Company’s Compensation Committee (the “Annual Salary”), which salary shall be payable to Employee in accordance with the Company’s customary payroll practices.Employee’s Annual Salary shall be increased on the first day of each calendar year at the discretion of the Company’s Compensation Committee or Board of Directors, as the case may be; provided, however, that the Annual Salary shall increase each year a minimum of four percent (4.0%) over the prior year’s Annual Salary. 3.2Intentionally Omitted. 3.3Annual Bonus.In addition to Employee’s Annual Salary, Employee shall be entitled to receive one or more bonuses in amounts to be determined in the discretion of the Company’s Compensation Committee or Board of Directors from time-to-time based upon Employee meeting or exceeding mutually agreed upon performance goals; provided, however, that nothing herein shall obligate the Company to pay any bonus to Employee at any time. 3.4Change in Control.Upon a “change in control” of the Company (as defined below), Employee’s obligations hereunder shall immediately cease and this Agreement shall terminate.Further, the Company shall pay to Employee the following amounts upon the earlier to occur of the Employee’s death or six (6) months following the “change in control”: (i)A lump sum payment equal to twice Employee’s then-applicable Annual Salary payable to Employee under the terms of this Agreement in lieu of any and all other benefits and compensation to which Employee otherwise would be entitled under the terms of this Agreement; and (ii)Pre-payment of the remaining lease term of Employee’s Company vehicle and use of such vehicle through the remaining lease term of such vehicle, along with a lump sum payment to employee of the estimated insurance premiums for such vehicle through the remaining lease term. In addition to the foregoing payments, any options or warrants (the “Securities”) held in the name of Employee, or any portion thereof, shall accelerate and become immediately exercisable upon any “change in control” of the Company (as defined below). Any of the following shall constitute a “change in control” for the purposes hereof: (iii)The consummation of a reorganization, merger, share exchange, consolidation or similar transaction, or the sale or disposition of all or substantially all of the assets of the Company, unless, in any case, the persons beneficially owning the voting securities of the Company immediately before that transaction beneficially own, directly or indirectly, immediately after the transaction, at least seventy-five percent (75%) of the voting securities of the Company or any other corporation or other entity resulting from or surviving the transaction in substantially the same proportion as their respective ownership of the voting securities of the Company immediately prior to the transaction; 2 (iv)Individuals who constitute the incumbent Board of Directors cease for any reason to constitute at least a majority of the Board of Directors; or (v)The Company’s shareholders approve a complete liquidation or dissolution of the Company. The Company shall be obligated to make the payments to Employee required by this Section 3 immediately upon any “change in control” that occurs during Employee’s employment with the Company or within six (6) months following termination of Employee’s employment with the Company.The Company’s obligations under this Section 3 of this Agreement are absolute and unconditional, and not subject to any set-off, counterclaim, recoupment, defense, or other right that the Company or any affiliate of the Company may have against the Employee.The parties agree that the provisions of this Section 3 shall survive any termination of this Agreement. 3.5Stock Grant upon Change of Control.In addition to any other provisions of this Agreement, in connection with the closing of any Change in Control (as defined above), the Company or its successor shall do one of the following: (i)In the event of a Change in Control not involving a transaction with any other entity, immediately issue to Employee (or his designee) that number of shares of Common Stock which represent thirty thousand (30,000) fully-paid and non-assessable shares of Common Stock prior to the Change in Control; (ii)In the event of a Change in Control involving solely the exchange or issuance of shares of the Company’s Common Stock or shares of capital stock or ownership interests of any other entity, immediately issue to Employee (or his designee) that number of shares of the Company’s Common Stock or shares of capital stock or ownership interests of any other entity which Employee would have been entitled to receive in connection with the Change in Control had the Employee owned an aggregate of thirty thousand (30,000) fully-paid and non-assessable shares of Common Stock prior to the Change in Control; (iii)In the event of a Change in Control involving the exchange or issuance of a combination of cash and shares of the Company’s Common Stock or shares of capital stock or ownership interests of any other entity, immediately pay to Employee and issue to Employee (or his designee) that amount of cash and that number of shares of the Company’s Common Stock or shares of capital stock or ownership interests of any other entity which Employee would have been entitled to receive in connection with the Change in Control had the Employee owned an aggregate of thirty thousand (30,000) fully-paid and non-assessable shares of Common Stock prior to the Change in Control; or (iv)In the event of a Change in Control involving solely the payment of cash in exchange for shares of the Company’s Common Stock, immediately pay to Employee (or his designee) that amount of cash which Employee would have been entitled to receive in connection with the Change in Control had the Employee owned an aggregate of thirty thousand (30,000) fully-paid and non-assessable shares of Common Stock prior to the Change in Control. 4.Benefits.During the term of Employee’s employment with the Company and this Agreement, Employee will be entitled to participate in the following benefit plans to the extent available through the Company in accordance with the policies and plans adopted by the Company, as may be amended from time-to-time: 4.1Retirement Plans.Employee shall be entitled to participate in the
